Citation Nr: 1646345	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  11-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1968.  He died in October 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2012, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In a May 2013 decision, the Board reopened the appellant's claim for service connection for the cause of the Veteran's death, and remanded the reopened claim to the agency of original jurisdiction (AOJ) for additional development. 

In July 2013, the Board denied the instant claim.  The appellant subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision and Order, the Court vacated the Board's July 2013 decision, and remanded the claim to the Board for further adjudication.

In February 2015, the Board sought opinions as to the instant claim from the Veterans Health Administration (VHA).  Such opinion and an addendum opinion were obtained in March 2015.  The appellant was provided a copy of these opinions in April 2015 and was afforded an additional 60-day period to provide additional evidence and/or argument.

Thereafter, later in April 2015, the appellant provided additional argument in support of her appeal and indicated that she waived initial AOJ consideration of this evidence.  She also requested that the Board immediately proceed with the adjudication of her appeal.

In June 2015, the Board again denied the claim, and the appellant appealed the Board's denial of her claim to the Court.  In an April 2016 Memorandum Decision and Order, the Court vacated the Board's June 2015 decision and remanded the claim to the Board for further development and readjudication.

In August 2016, the Veteran again waived initial AOJ consideration of evidence submitted subsequent to the issuance of the most recent AOJ adjudication of the case, and, in any event, the Board is remanding for further development, which will allow the AOJ to consider such evidence in the readjudication of the claim.  Therefore, there is no prejudice to the appellant.

In addition to the paper file, the Board has reviewed all of the evidence contained in the Virtual VA and VBMS paperless claims processing systems, which was also considered by the AOJ in the adjudication of the appellant's claims.  Additionally, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).   In addition, where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As stated above, this case returns to the Board from the Court, which rejected the most recent medical opinion obtained by the Board as to whether the Veteran's service-connected disabilities contributed to his death.  Therefore, it is necessary to obtain a new medical opinion.

At the time of the Veteran's death, service connection had been established for fragment wounds of the right forearm, rated 30 percent disabling; a fragment wound of the right thigh and hip, rated 10 percent disabling; and a fragment wound of the right leg and tonsillectomy, each rated as noncompensable.

According to the Galveston Count Medical Examiner's report, in October 1993, three welders were below deck attempting repairs of the OMI Charger while it waited to dock at Amoco in Texas City, Texas.  One of the welders lit his welding torch, causing a large explosion.  At the time of the explosion, the Veteran was directly above the welders and was thrown to a different location of the ship and crushed by seatfolding.  No burns were apparent.  He was pronounced dead a day later.

According to the Veteran's death certificate, the immediate cause of his death was due to "[d]eep mutilating injury to right inguinal region with laceration of multiple large blood vessels."  An autopsy was conducted and the chief medical examiner determined that the Veteran suffered a deep mutilating injury to the right inguinal region with laceration of multiple large blood vessels, fracture of the pelvis, closed head injury with laceration of the scalp, fracture of the right and left femurs, and multiple lacerations, abrasions, and contusions.  The examiner concluded that the Veteran died as a result of exsanguination due to multiple blunt injuries received due to an injury while at work.  The examiner noted that no burns were apparent.

The appellant has asserted that the Veteran's service-connected disabilities significantly contributed to his death because such disabilities prevented him from being able to run to safety and protect the right side of his body.  She submitted multiple lay statements from herself, family members, and the Veteran's friend describing his limited mobility due to his service-connected disabilities.  The appellant further states that the Veteran's service-connected disabilities prevented him from playing sports with his children.  Similarly, the Veteran's friend, E.A., notes that the Veteran could not walk very far due to his service-connected disabilities or play ball with his children.  The Veteran's mother-in-law also states that, when playing baseball with his children, the Veteran could not run to base and that sometimes she would see the Veteran limp such that he could barely walk.  Further, the Veteran's sister-in-law notes that the Veteran had problems moving around, and the Veteran's daughter recalls that the Veteran would fall down because of his service-connected disabilities when she would run and play with him during her childhood.

In May 2013, the Board obtained a VA medical opinion, which directed the examiner to consider the appellant's contention that the Veteran's service-connected disabilities prevented him from escaping the explosion, as well as whether the service-connected disabilities themselves contributed to the cause of death.  The examiner found that the Veteran's service-connected disabilities were not related to his cause of death, on either account.  He reasoned that the explosion which caused the Veteran's death was instantaneous, as were his fatal injuries.  The examiner further recounted the Veteran's cause of death, as detailed by the pathologist, and noted that the autopsy report and death certificate made no mention of the Veteran's service-connected injuries.

However, in a May 2014 Memorandum Decision, the Court determined that the May 2013 opinion was inadequate to decide the issue.  Specifically, the Court found that, while the examiner was correct that an instantaneous explosion occurred on the Veteran's ship that ultimately contributed to his death, he also noted that the Veteran was found crushed by seat field which fell on him.  However, there was no indication that the material falling on the Veteran happened instantaneously. Additionally, there were no burns apparent.  The Court found that the fact that the explosion was instantaneous was hardly relevant to the question of whether the Veteran's service-connected disabilities substantially or materially contributed to his death by rendering him unable to get out of the way of material that crushed him.  

As a result of the Court's decision, the Board obtained a VHA opinion in March 2015.  Such VHA opinion indicated that the Veteran's occupation as a Chief Pumpman required him to tend to cargo gear and run the loading and off-loading of cargo.  The examiner noted that, at the time of this employment, the Veteran was service-connected for a fragment wound of the right thigh and hip as well as a fragment wound of the right leg and that there was no evidence in the files reviewed that his service-connected conditions prevented him from performing his duties as a Chief Pumpman.  The examiner noted that an explosion caused the bulkhead to blow aft and that the Veteran was on the deck above the saddle tank when it exploded, causing him to be thrown to the deck above the center tank.  There were two other individuals killed and seven crewmen hospitalized as a result of this catastrophic explosion and, in the examiner's opinion, this explosion was instantaneous, resulting in the death of the Veteran and two crew members.   A review of the autopsy report and death certificate indicates that the Veteran's death was from exsanguination from bilateral femur fractures, so severe that his legs were rotated outward, multiple pelvic fractures, laceration of the bladder, a deep laceration to the right groin and multiple pelvic blood vessels, a closed head injury and a scalp laceration.  The examiner noted that the autopsy report did not evidence an old fragment wound to the thigh and a hip or fragment wound of the right leg and opined that there was no medical nexus establishing causality between the Veteran's service-connected fragment wound of the right thigh and fragment wound of the right leg.

In a March 2015 addendum opinion, the VHA examiner further opined that it was less likely than not that the Veteran's service-connected disabilities contributed substantially or materially to cause his death.  The examiner reasoned that there was no objective medical record of evidence to substantiate that the Veteran's service-connected disabilities led to an impairment in mobility that would have functionally impaired him in escaping the catastrophic explosion and resulting events of the explosion, to include a seat field which fell on him.  The medical records do not evidence that the Veteran was not medically qualified to perform his duties as the Chief Pumpman, which would have required him to tend, load, and unload cargo gear, and nine other crew members were unable to escape the wrath of the explosion.  The examiner further opined that it was more likely than not that the events of the explosion were instantaneous, which is substantiated by the autopsy report which evidenced that the explosion and the Veteran's fatal injuries were instantaneous.

However, in an April 2016 Memorandum Decision and Order, the Court determined that the March 2015 opinion and addendum opinion were inadequate to decide the issue.  Specifically, the Court found that it was not clear how the Veteran's ability to perform his duties as the Chief Pumpman, which included tending, loading, and unloading, evidenced his ability to escape the explosion since those tasks do not involve running, jumping, or quickly evading danger.  Further, the Court found that the Veteran was the only crewmember not at the point of explosion who died as a result of the explosion.  In this regard, the Court also stated that, if the Board were to rely on the Veteran's location directly above the explosion as evidence that he was somehow situated differently from the other surviving crewmembers, the Board must also consider that there were no burns on the Veteran's body and that the Coast Guard's report does not reveal the location of the surviving casualties.  Finally, the Court found there was no evidence cited in the previous opinions of record suggesting that the seatfolding fell on the Veteran instantaneously such that he had no time to escape.  Thus, it is necessary to obtain a new opinion on remand that considers the Court's analysis outlined above.

In addition, in the April 2016 Memorandum Decision and Order, the Court stated that, if the National Transportation Safety Board (NTSB) report on the explosion has not been associated with the record, and the appellant would like the Board to consider that material, she must notify the Board so that the AOJ may obtain this document.  It does not appear that the NTSB report has been associated with the file.  On remand, the AOJ should attempt to obtain a copy of this report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the NTSB Report of the October 1993 explosion of the ship on which the Veteran was working as a civilian.  All reasonable attempts should be made to obtain the report.  If the report cannot be obtained after reasonable efforts have been made, issue a formal determination that the report does not exist or that further efforts to obtain the report would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining the NTSB report, arrange for the claims folder to be given to a suitable examiner, for the purpose of providing an opinion as to whether the Veteran's death was caused by his service-connected disabilities.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

The examiner should determine whether is it at least as likely as not that the Veteran's service-connected disabilities, to specifically include fragment wounds of the right thigh, hip, leg, and forearm contributed substantially or materially to cause his death (i.e., that it combined to cause death or that it aided or lent assistance to the production of death, to include by preventing the Veteran from avoiding the injury that led to his death)?  Why or why not?  In rendering an opinion regarding this question, please note that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

In offering such opinion, please address whether the Veteran's service-connected disabilities substantially or materially contributed to his death by rendering him unable to get out of the way of the material that crushed him.  

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

With respect to the rationale given, the examiner should note the previous Memorandum Decisions of the Court.  Specifically, the Court has held that the Veteran's ability to perform his duties as Chief Pumpman is not relevant to this inquiry.  In addition, the examiner should note that the Veteran was the only crew member not at the point of explosion who died.  In this regard, if relying on the fact that the Veteran was directly above the point of explosion as evidence that he was somehow situated differently from the other surviving crewmembers, the examiner must consider that there were no burns on the Veteran and that the Coast Guard report does not reveal the locations of the surviving casualties.  Finally, the Court has stated that there is nothing in the record indicating that the seatfolding that fell on the Veteran which caused his death occurred instantaneously such that he would have had no time to escape. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

